Title: General Orders, 11 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Wednesday Augt 11th 79.
          Parole Navarrino—  C. Signs Newburgh. Nile.
        
        At a division General Court-Martial held in the Connecticutt line the 9th instant, Lieutenant Coll Hait President, Daniel Johnston of the 8th Connecticutt regiment was tried for, “Repeated Desertion from the Army, changing his name deserting to the enemy and being a Spy”—found guilty of repeated desertion, of changing his name and of deserting to the enemy but not guilty of being a Spy and

sentenced (upwards of two thirds of the Court agreeing thereto) to suffer death.
        The Commander in Chief confirms the sentence.
        Lieutt Colonel Sprout is appointed Sub-Inspector in the Army & is to be accordingly obeyed and respected.
      